             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 1 of 31


 1   Felicia Medina (SBN 255804)
     fmedina@medinaorthwein.com
 2   Jennifer Orthwein (SBN 255196)
     jorthwein@medinaorthwein.com
 3   Kevin Love Hubbard (SBN 290759)
 4   khubbard@medinaorthwein.com
     MEDINA ORTHWEIN LLP
 5   1322 Webster Street, Suite 200
     Oakland, CA 94612
 6   Telephone: (510) 823-2040
     Facsimile: (510) 217-3580
 7

 8   Attorneys for Plaintiff Candice Crowder

 9
                                   UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA

11

12    TRISTAIN “CANDICE” CROWDER,                     Case No.: 2:17-cv-01657

13                  Plaintiff,
14
             v.                                       FIRST AMENDED COMPLAINT
15
      RALPH DIAZ; ROBERT W. FOX; CHRISTOPHER
16    TILESTON; FELIX X. HOPPER; RONALD
      HADRAVA; S. CHERNISS; C. SANTOS; D.
17    GIBBS; FABIENNE FARMER; BRANDY EBERT;           Action filed: August 7, 2017
      AND DOES 1-3,
18

19                  Defendants.

20

21

22

23

24

25

26

27

28


     FIRST AMENDED COMPLAINT
               Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 2 of 31


 1          Plaintiff Candice (a/k/a Tristain) Crowder (“Plaintiff” or “Ms. Crowder”), by and through her

 2   attorneys, Medina Orthwein LLP, brings this action against Ralph Diaz, Robert W. Fox, Christopher

 3   Tileston, Felix X. Hopper, Ronald Hadrava, S. Cherniss, C. Santos, D. Gibbs, Farmer, Brandy Ebert, and

 4   Does 1-3 (“Defendants”), as applicable, under 42 U.S.C. Section 1983 for violations of the First, Eighth,

 5   and Fourteenth Amendments of the Constitution of the United States.

 6                                          I.      INTRODUCTION

 7          1.      Plaintiff is a 33-year-old, Black, bisexual, transgender woman. 1 She has endured extreme

 8   abuse, trauma, discrimination, and retaliation while in the custody of the California Department of

 9   Corrections and Rehabilitation (“CDCR”), including being raped, being attacked with a box cutter,

10   receiving death threats, having her many cries for help ignored, and being deliberately placed in harm’s

11   way by correctional staff.

12          2.      Within months of being under the custody of CDCR, correctional staff forced Ms. Crowder

13   into a cell with an openly transphobic male prisoner. When she informed correctional staff that she did

14   not feel safe housed with an individual known to overtly express hostility toward transgender people, she

15   was thrown in the cell and brutally beaten by correctional staff. Ms. Crowder was eventually transferred

16   to another CDCR facility, where she was housed with a prisoner who pressured her to perform sex acts

17   on him. Ms. Crowder managed to escape this sexual abuser with the assistance of a transgender prisoner

18   in a leadership role; however, correctional staff re-housed Plaintiff with her sexual abuser six days later.

19   Ms. Crowder was then violently raped by this cellmate. Following the rape, correctional staff refused to

20   report or investigate it and denied Ms. Crowder medical attention. Ms. Crowder was also shockingly and

21   inhumanely treated by correctional staff and placed in solitary confinement for approximately nine

22   months.

23          3.      Ms. Crowder was then transferred to the California Medical Facility (“CMF”) in September

24   2016. Within days of arriving at CMF, Ms. Crowder was threatened by her ex-boyfriend, another former

25   abuser, who was also incarcerated at CMF. She reported the threat to a Sergeant – Defendant C. Santos.

26

27   1
       The term “transgender” is commonly used as an umbrella term that refers to people whose gender identity
     is different from their assigned sex at birth. Plaintiff’s preferred name (“Candice Crowder”) and female
28
     pronouns should be used to refer to her.

     FIRST AMENDED COMPLAINT                                                                                 1
              Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 3 of 31


 1   Due to Defendant Santos’s inaction, Ms. Crowder’s ex-boyfriend violently assaulted her with a box cutter

 2   in the dining hall two days later. Following this incident, Ms. Crowder was blamed for the assault.

 3   According to correctional staff, it was her fault for choosing to live a transgender “lifestyle.” She was

 4   “asking for it.” Ms. Crowder reported this misconduct to no avail, catalyzing an escalating campaign of

 5   retaliation and leaving her with no other choice but to seek relief from litigation.

 6          4.      Ms. Crowder’s experiences shed light on the severe discriminatory treatment transgender

 7   women face within CDCR institutions. Physical and sexual abuse are rampant in prisons today and

 8   lesbian, gay, bisexual, transgender, queer, and intersex (“LGBTQI”) people are among those most at risk.

 9   To address this crisis, Congress unanimously passed the Prison Rape Elimination Act (“PREA”) in 2003.

10   In accordance with PREA, nearly a decade of research and data collection on sexual assault in prison

11   ensued. The research indicated that while anyone can become the victim of violence in prison, transgender

12   and gender-nonconforming people are at a significant risk.          Indeed, a study of California prisons

13   commissioned by CDCR found that transgender women in men’s prisons are over 13 times more likely to

14   be sexually assaulted than other prisoners. 2

15          5.      After nearly a decade of study and review, the U.S. Department of Justice issued final

16   standards (“PREA Standards”) in May 2012. Although California has implemented most of the PREA

17   Standards, it still has not implemented most of the federal standards that specifically address and attempt

18   to mitigate violence against LGBTQI prisoners, especially those related to screening, housing placements,

19   and solitary confinement.

20          6.      Under the PREA Standards, facilities must screen all individuals at admission and upon

21   transfer to assess their risk of experiencing abuse, including identifying those who may be at risk because

22   of their transgender identity, gender nonconformity, sexual orientation, or intersex condition. 28 C.F.R.

23   § 115.41. Decisions about where a transgender person is housed must be made on a case-by-case basis;

24   they cannot be made solely on the basis of a person’s anatomy or gender assigned at birth. Furthermore,

25   a transgender individual’s views regarding their personal safety must be seriously considered. Id. at §

26   115.42. Under current CDCR policies and practices, and as illustrated in Plaintiff’s experiences in CDCR

27
     2
       Center for Evidence-Based Corrections, Transgender Inmates in California’s Prisons: An Empirical
28
     Study of a Vulnerable Population, (April 8, 2009).

     FIRST AMENDED COMPLAINT                                                                                2
              Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 4 of 31


 1   custody and the 2017 federal PREA audit, transgender prisoners’ own perception of safety is not even

 2   considered when screening and making housing placement and programming decisions.

 3           7.       PREA research exposed the heightened risk of sexual assault against LGBTQI prisoners

 4   and the atypical severity of punishments LGBTQI people face solely for being themselves. Failure to

 5   implement the specific PREA Standards designed to mitigate this population’s vulnerability illustrates the

 6   top-down culture of disparate and discriminatory treatment LGBTQI prisoners face in California prisons.

 7           8.       Ms. Crowder’s experience is consistent with this finding. When Ms. Crowder expressed

 8   fears for her safety, she was ignored or placed in solitary confinement, also referred to as administrative

 9   segregation.

10           9.       CDCR policies and practices too often respond to the problem of abuse by placing

11   survivors and those most at risk in Sensitive Needs Yards 3 or isolation, in violation of PREA. Solitary

12   confinement increases transgender prisoners’ risk for assault and harassment by prison staff. 4 The

13   isolation that vulnerable prisoners endure, purportedly “for their own safety” only serves to destroy their

14   mental health and ability to function, with consequences that will impact them for the rest of their lives.

15           10.      There is a wealth of research indicating solitary confinement is a significant factor leading

16   to a multitude of psychological effects, including hyper-sensitivity to external stimuli, hallucinations,

17   panic attacks, obsessive thoughts, and paranoia. 5 The U.N. Special Rapporteur on torture concluded

18   solitary confinement becomes “prolonged” at 15 days, after which the psychological effects may become

19   irreversible.6    By way of illustration, CDCR placed Ms. Crowder in solitary confinement for

20   3
       Nashelly Chavez, California Prisons Phase Out ‘Sensitive Needs’ Yards. Critics See a Rough Transition,
21   (May 27, 2018), www.sacbee.com/news/local/crime/article211942034.html.
     4
       Christine Peek, Breaking Out of the Prison Hierarchy: Transgender Prisoners, Rape, and the Eighth
22   Amendment, 44 Santa Clara L. Rev. 1211, 1240 (2004) (citing Schwenk v. Hartford, 204 F.3d 1187, 1192
23   (9th Cir. 2000)) (transsexual plaintiff alleged attempted rape by a Washington state prison guard); Darren
     Rosenblum, Trapped in Sing Sing: Transgendered Prisoners Caught in the Gender Binarism, 6 Mich. J.
24   Gender & L. 499, 525 (2000) (citing Meriwether, 821 F.2d at 410). See also James Robertson, A Clean
     Heart and an Empty Head: The Supreme Court and Sexual Terrorism in Prison, 81 N.C. L. Rev. 433, nt.
25   101, 446 (2003) (“Because transsexuality and homosexuality are often conflated, officials may also
     consider transgender inmates appropriate targets”).
26   5
       Christy Carnegie Fujio, Kristine Huskey, and Mike Corradini, Buried Alive: Solitary Confinement in the
27   US Detention System, Physicians for Human Rights (April 2013).
     6
       Interim Report of the Special Rapporteur on Torture and Other Cruel, Inhuman or Degrading Treatment
28
     or Punishment, 63rd Sess., UN Doc. A/63/175, 77 (July 28, 2008).

     FIRST AMENDED COMPLAINT                                                                                   3
              Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 5 of 31


 1   approximately nine months shortly after she was violently raped by another prisoner.

 2          11.     To address prisons’ tendency to use solitary confinement to protect transgender prisoners,

 3   the PREA Standards restrict such uses of “protective custody” by requiring that all available alternatives

 4   be assessed before placing a prisoner involuntarily in solitary confinement.           28 C.F.R. § 115.43.

 5   Alternatives might include relocating perpetrators, providing heightened supervision, changing housing

 6   placement or cellmates, placement in a single occupancy cell within the general population, or transfer

 7   from a men’s facility to a women’s facility or vice versa.

 8          12.     Fear of retaliation and further contact with abusers are obstacles to reporting sexual abuse

 9   in confinement. Despite these fears, Ms. Crowder persevered to report sexual and physical abuse and

10   filed grievances related to those instances. As a result, she has repeatedly been retaliated against in the

11   form of long stints in solitary confinement, removal from safe housing, placement in close proximity to

12   prior abusers, and multiple disciplinary actions based on false and/or frivolous allegations. These

13   retaliatory actions have made Ms. Crowder ineligible for early release under Proposition 57, resulting in

14   the lengthening of her incarceration by at least a year and, therefore, her risk of further abuse.

15                                             II.     THE PARTIES

16          13.     Plaintiff Candice Crowder (whose legal name is Tristain Crowder) is a transgender

17   woman. She is a resident of California, currently housed at Kern Valley State Prison in Delano, California.

18   Ms. Crowder has been incarcerated under the custody of the CDCR since January 23, 2015.

19          14.     Defendant Diaz is or was the Secretary of CDCR. Upon information and belief, Defendant

20   Diaz is a resident of California. As Secretary, Defendant Diaz has ultimate responsibility and authority

21   for the operation of CDCR, including the administration and implementation of CDCR’s policies and

22   procedures. Defendant Diaz is sued here in his official capacity.

23          15.     Defendant Robert W. Fox is or was the Warden of CMF. Upon information and belief,

24   Defendant Fox is a resident of California. As Warden, Defendant Fox has ultimate and direct authority

25   over CMF, including the administration and execution of policies and procedures and ensuring compliance

26   with state and federal laws governing employees and prisoners. Warden Fox also has supervisory

27   authority over correctional staff. Specifically, he has the ultimate authority to discipline, terminate,

28   investigate, and transfer correctional staff as the “Hiring Authority.” He also has the ultimate authority to


     FIRST AMENDED COMPLAINT                                                                                  4
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 6 of 31


 1   oversee, review, and approve investigations into grievances and staff complaints as the “Reviewing

 2   Authority.” Defendant Fox is sued here in his official and individual capacity, as applicable, for damages

 3   based on actions, inaction, or conduct taken or performed under the color of state law.

 4          16.     Defendant Christopher Tileston is or was an Associate Warden at CMF.                 Upon

 5   information and belief, Defendant Tileston is a resident of California. As Associate Warden, Defendant

 6   Tileston is the second in command and has authority over CMF, including the administration and

 7   execution of policies and procedures, as well as state and federal laws governing employees and prisoners.

 8   Defendant Tileston is sued here in his official and individual capacity, as applicable, for damages based

 9   on actions, inaction, or conduct taken or performed under the color of state law.

10          17.     Defendant Felix X. Hopper is or was an Investigative Services Unit (“ISU”) Lieutenant

11   at CMF. Upon information and belief, Defendant Hopper is a resident of California. As an ISU

12   Lieutenant, Defendant Hopper is responsible for investigating staff complaints and overseeing ISU staff.

13   Defendant Hopper is sued here in his official and individual capacity, as applicable, for damages based on

14   actions, inaction, or conduct taken or performed under the color of state law.

15          18.     Defendant Ronald Hadrava is or was a Lieutenant at CMF. Upon information and belief,

16   Defendant Hadrava is a resident of California. As a Lieutenant, Defendant Hadrava is responsible for

17   supervising Sergeants, preparing procedures and post orders, and supervising the housing, custody, and

18   discipline of prisoners. Defendant Hadrava also has the ultimate authority to place, keep, and remove

19   prisoners from solitary confinement at CMF as the “Segregation Authority.” Defendant Hadrava is sued

20   here in his official and individual capacity, as applicable, for damages based on actions, inaction, or

21   conduct taken or performed under the color of state law.

22          19.     Defendant S. Cherniss is or was a Lieutenant at CMF. Upon information and belief,

23   Defendant Cherniss is a resident of California. As a Lieutenant, Defendant Cherniss is responsible for

24   supervising Sergeants, preparing procedures and post orders, and supervising the housing, custody, and

25   discipline of prisoners. Defendant Cherniss has also served as a Senior Hearing Officer. As a Senior

26   Hearing Officer, Defendant Cherniss oversees, facilitates, and recommends findings in disciplinary

27   hearings about Rules Violation Reports. Defendant Cherniss is sued here in his official and individual

28   capacity, as applicable, for damages based on actions, inaction, or conduct taken or performed under the


     FIRST AMENDED COMPLAINT                                                                               5
              Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 7 of 31


 1   color of state law.

 2           20.     Defendant C. Santos is or was a Sergeant at CMF. Upon information and belief,

 3   Defendant Santos is a resident of California. As a Sergeant, Defendant Santos is responsible for

 4   supervising Correctional Officers, escalating prisoners’ complaints to higher-ranked employees, and

 5   reporting irregular or suspicious occurrences and taking or recommending appropriate action. Defendant

 6   Santos is sued here in his individual capacity for damages based on actions, inaction, or conduct taken or

 7   performed under the color of state law.

 8           21.     Defendant D. Gibbs is or was a Correctional Officer at CMF. Upon information and

 9   belief, Defendant Gibbs is a resident of California. As a Correctional Officer, Defendant Gibbs is

10   responsible for supervising, escorting, grading, and searching prisoners, reporting irregular or suspicious

11   occurrences and taking or recommending appropriate action, running to the scene of a disturbance or

12   emergency, and disarming, subduing and/or restraining prisoners. Defendant Gibbs is sued here in his

13   individual capacity for damages based on actions, inaction, or conduct taken or performed under the color

14   of state law.

15           22.     Defendant Fabienne Farmer is or was the Principal of CMF’s school, library, and gym

16   programs. Upon information and belief, Defendant Farmer is a resident of California. Upon information

17   and belief, Defendant Farmer oversees and supervises the staff, participating prisoners, prisoners assigned

18   to work, and the programming at CMF’s school, library, and gym programs. Defendant Farmer is sued

19   here in her individual capacity for damages based on actions, inaction, or conduct taken or performed

20   under the color of state law.

21           23.     Defendant Brandy Ebert is or was a Litigation Coordinator at CMF. Upon information

22   and belief, Defendant Ebert is a resident of California. As a Litigation Coordinator, Defendant Ebert

23   handles and arranges attorney visits and notary services, processes legal documents, serves legal

24   documents, receives service of complaints and other legal documents on behalf of CMF employees, and

25   corresponds with outside entities on legal and litigation matters related to the institution. Defendant Ebert

26   is sued here in her official and individual capacity, as applicable, for damages based on actions, inaction,

27   or conduct taken or performed under the color of state law.

28           24.     Defendants Does 1-3 are sued under aliases because their identities are unknown to


     FIRST AMENDED COMPLAINT                                                                                  6
              Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 8 of 31


 1   Plaintiff. Upon information and belief, Defendants Does 1-3 are residents of California. Defendants Does

 2   1-3 are or were Correctional Officers at CMF. As Correctional Officers, Defendants Does 1-3 are

 3   responsible for supervising, escorting, grading, and searching prisoners, reporting irregular or suspicious

 4   occurrences and taking or recommending appropriate action, running to the scene of a disturbance or

 5   emergency, and disarming, subduing and/or restraining prisoners. Defendants Does 1-3 are sued here in

 6   their individual capacities for damages based on actions, inaction, or conduct taken or performed under

 7   the color of state law.

 8           25.     Plaintiff reserves the right, consistent with applicable rules and orders, to amend this

 9   complaint to include other officials and parties as legally necessary and for the Court to grant the injunctive

10   relief requested herein.

11                                            III.    JURISDICTION

12           26.     This Court has jurisdiction over the claims pursuant to 42 U.S.C. Sections 1331 and

13   1343(a)(3).

14           27.     Venue is appropriate in this judicial district pursuant to 28 U.S.C. Section 1391(b)(2). The

15   events giving rise to the claims occurred in this District.

16           28.     Plaintiff has exhausted all administrative remedies with respect to the claims herein.

17                                      IV.     FACTUAL ALLEGATIONS

18           A.      Since Entering CDCR Custody in 2015, Correctional Staff Have Repeatedly,
                     Knowingly, and Deliberately Placed Plaintiff in Danger and Ignored Her Pleas for
19                   Safety and Reports of Abuse
20           29.     Within months of entering CDCR in January 2015, Ms. Crowder was beaten by guards at

21   North Kern State Prison (“NKSP”) for expressing safety concerns over being housed with a prisoner who

22   was openly transphobic. She suffered bruising, a seizure, and permanent scarring from the beating. She

23   was refused medical attention after the battery and subsequent seizure.

24           30.     Ms. Crowder was then transferred to the California Substance Abuse Treatment Facility in

25   August 2015, where she was placed in a cell with a prisoner who immediately began verbally abusing her

26   and pressuring her to perform sex acts on him. After enduring this for nearly two weeks, a transgender

27   prisoner in a leadership role helped her transfer to another cell on August 18, 2015. Upon information

28   and belief, correctional staff placed Ms. Crowder back in her abuser’s cell at his request on August 24,


     FIRST AMENDED COMPLAINT                                                                                    7
              Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 9 of 31


 1   2015.

 2           31.    On September 13, 2015, Ms. Crowder was violently raped by her cellmate. She suffered

 3   severe anal fissures from the attack that still cause discomfort and pain today.

 4           32.    Ms. Crowder made every effort to report the sexual assault to custody officers and obtain

 5   medical treatment, but her reports and requests were ignored. She specifically reported the sexual assault

 6   to Correctional Officer S. Davis and Correctional Officer A. Garcia on September 14, 2015, the day after

 7   the rape. Ms. Crowder also informed Sergeant D. W. Andres and Lieutenant Babbs. No investigation

 8   was conducted until nearly four months after the rape, when Ms. Crowder reported it to her psychologist,

 9   who then filed a formal PREA report.

10           33.    During the investigation, Ms. Crowder requested charges be brought against the rapist. She

11   also requested medical attention but was refused by the investigators, who told her it was unnecessary

12   because the incident had occurred over four months prior. Ms. Crowder wanted treatment for the anal

13   fissures that were a result of the sexual assault. She did not receive treatment for these injuries until late

14   2016.

15           34.    Despite many attempts to get updates on the investigation, Ms. Crowder did not receive an

16   update until November 2018. At that time, Ms. Crowder learned the “investigation” had been conducted

17   and closed within 1-2 days.

18           B.     Plaintiff Has Been Subjected to Multiple Lengthy Periods of Solitary Confinement
                    and Loss of Privileges Based on False Reports by Officers, and For Reporting
19                  Legitimate Safety Concerns
20           35.    Following the sexual assault, Ms. Crowder received multiple Rules Violation Reports

21   (“RVRs”) and disciplinary Chronos (also known as CDCR Form 128-B) from correctional officers,

22   including for wearing a hat to the yard and for hugging another prisoner. Tellingly, one of these RVRs

23   was issued to Ms. Crowder for expressing safety concerns about being placed in a cell with a specific

24   prisoner, indicating he had been her cellmate before and “he was harassing and sex playing me.” She also

25   reported she “feared for her life.” The RVR was for “Willfully Delaying a Peace Officer.” The Senior

26   Hearing Officer upheld the RVR despite Ms. Crowder’s legitimate safety concerns, which were noted in

27   the original RVR.

28           36.    Worse, in October 2015, approximately a month after the sexual assault, Ms. Crowder was


     FIRST AMENDED COMPLAINT                                                                                   8
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 10 of 31


 1   placed in solitary confinement – also referred to as administrative segregation – for a total of

 2   approximately nine months.

 3          37.     Ms. Crowder was first placed in solitary confinement on October 10, 2015 due to an RVR

 4   issued by Correctional Officer S. Davis, one of the officers to whom Ms. Crowder reported her sexual

 5   assault and who refused to take action. When she was released to the Sensitive Needs Yard in December

 6   2015, Ms. Crowder was placed on the same yard as her rapist. When she expressed safety concerns, she

 7   was immediately placed back in solitary confinement.             The documented reason for the solitary

 8   confinement placement was that Ms. Crowder posed “an immediate threat to the safety of self or others.”

 9          38.     She was released from solitary confinement again on January 10, 2016 and placed back in

10   solitary confinement the next day because an anonymous prisoner alleged that she was manufacturing a

11   weapon. No weapon was ever found. Ms. Crowder again remained in solitary confinement for 2.5 months

12   until March 30, 2016.

13          39.     On April 4, 2016, five days after being released, Ms. Crowder was again placed in solitary

14   confinement. The reason for this placement: “‘Confidential Information’ was received that you have been

15   targeted for assault due to your known sexual behaviors inside dorm/living areas inside the housing unit.

16   Due to the reception of this information you are deemed a threat to the safety and security of the institution,

17   staff and inmate population(s).” Ms. Crowder remained in solitary confinement for an additional 3.5

18   months until July 17, 2016.

19          40.     Ms. Crowder was then transferred between multiple facilities until mid-September 2016,

20   including California Health Care Facility, California State Prison Corcoran, and back to NKSP. Ms.

21   Crowder should never have been transferred back to NKSP, where she was beaten by correctional staff,

22   especially in light of the federal pro se complaint she filed about the beating on June 20, 2016. When Ms.

23   Crowder arrived at NKSP on September 13, 2016, she was threatened by Officer Ibarra, one of the

24   defendants in her lawsuit.

25          C.      Defendants Santos and Does 1-3 Failed to Protect Plaintiff from Her Former Abuser

26          41.     On September 15, 2016, Ms. Crowder was transferred to CMF.

27          42.     On September 17, 2016, Ms. Crowder’s former boyfriend, who was also incarcerated at

28   CMF, threatened, while he and Ms. Crowder were in the gym, to kill Ms. Crowder if she did not leave her


     FIRST AMENDED COMPLAINT                                                                                    9
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 11 of 31


 1   wife. The prisoner who threatened Ms. Crowder has a history of violence within the prison. Ms. Crowder

 2   left the gym and immediately reported the threat, specifying he was her abusive ex-boyfriend, to

 3   Defendant Santos, who was standing near the control room outside the gym. Although Ms. Crowder

 4   expressed legitimate safety concerns, Defendant Santos was dismissive and refused to take her safety

 5   concerns seriously in compliance with PREA. Instead, Defendant Santos told Ms. Crowder that he would

 6   document the threat, but that there was nothing else he could do because no violent action had been taken

 7   against her. Upon information and belief, Defendant Santos never documented the threat.

 8          43.     Two days later, on September 19, 2016, Ms. Crowder was brutally assaulted by this ex-

 9   boyfriend in Dining Hall #2. Specifically, Ms. Crowder’s ex-boyfriend assaulted her with a box cutter

10   while she was sitting at a table. As this was happening, a Correctional Officer who was standing

11   approximately 35 yards away – henceforth referred to as Doe 1 – witnessed the assault and did nothing to

12   stop it. Doe 1 stood and watched Ms. Crowder be violently sliced on the head, face, neck, ear, and hands.

13   Ms. Crowder noticed two other Correctional Officers in the dining hall during the incident, henceforth

14   referred to as Doe 2 and Doe 3. Doe 2 and Doe 3 were standing near the food, which was approximately

15   70 yards from the assault. They also did nothing to stop the assault. In light of Does 1-3’s failure to

16   intervene, Ms. Crowder ran towards Doe 1 in hopes of receiving protection from her attacker. In response,

17   Doe 1 shoved Ms. Crowder – who was noticeably bleeding from her face, head, neck, ear, and hands –

18   against the wall and forced her into handcuffs, as if she was the attacker.

19          44.     Ms. Crowder was escorted out of the dining hall in handcuffs, while bleeding profusely

20   and with her ear hanging partially from her head, into the nearby hallway where Defendant Santos – the

21   Sergeant who refused to address Ms. Crowder’s safety concerns related to her attacker two days prior –

22   and approximately 15 Correctional Officers were standing. Upon information and belief, Defendant

23   Santos and these Correctional Officers heard the assault from the hallway but did not enter the dining hall.

24          D.      Defendants Hopper and Hadrava Discriminatorily Blamed Plaintiff for Being
                    Assaulted Because She is Transgender
25
            45.     Ms. Crowder was eventually escorted to CMF’s emergency room. In the emergency room,
26
     nurses rushed to mitigate Ms. Crowder’s blood loss and attend to her injuries. Rather than focus on Ms.
27
     Crowder’s immediate medical concerns, correctional staff and CMF’s Investigative Services Unit (“ISU”)
28


     FIRST AMENDED COMPLAINT                                                                                10
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 12 of 31


 1   insisted on questioning Ms. Crowder about the incident while approximately 3-4 nurses held gauzes to

 2   her bleeding wounds. According to Defendant Hadrava, the Lieutenant in charge of the dining halls, the

 3   questioning could not wait because Dining Hall #2 was shut down due to the assault and they needed to

 4   get the investigation “over with” to get back to business as usual. Such a statement implied that Ms.

 5   Crowder’s assault and her need for medical attention was a burden instead of a trauma.

 6          46.     Ms. Crowder was questioned by several employees, including Defendant Hadrava and

 7   Defendant Hopper, an ISU Lieutenant. These employees’ line of questioning implied that Ms. Crowder’s

 8   gender, specifically her transgender “lifestyle” and femininity, caused and warranted the assault. Ms.

 9   Crowder was asked questions along the lines of, “What did you do to him to deserve this?” and, “Did you

10   try to flirt with him?” Defendant Hopper particularly blamed Ms. Crowder for the assault. He insinuated

11   that Ms. Crowder instigated the assault by making her ex-boyfriend jealous when she sat with another

12   prisoner. According to Defendant Hopper, in doing so, Ms. Crowder “flaunted” her decision to not be in

13   a relationship with her attacker. Defendant Hopper also commented that Ms. Crowder made herself a

14   target by “choosing” to present as a woman and live openly as a transgender woman.

15          47.     Throughout this interrogation, the correctional staff stood in the way of the emergency

16   room’s nursing staff as they tried to attend to Ms. Crowder’s open wounds. The nursing staff requested

17   that the correctional staff move out of the way several times. In response, the nurses were told that they

18   needed to work around the correctional staff and ISU employees. Ms. Crowder was questioned the entire

19   time she was in the emergency room, even when she was being escorted to an ambulance.

20          48.     Ms. Crowder was then transported to Northbay Vaca Valley Hospital, where she received

21   63 stitches on her face, head, neck, ear, and hand areas, as well as 14 staples on her head.

22          49.     As a result of Defendant Santos’s and Defendants Does 1-3’s failure to protect Ms.

23   Crowder, Ms. Crowder suffered severe bodily harm. Following the assault, Ms. Crowder has suffered

24   60% loss of hearing in her right ear and severe chronic lower back pain. Ms. Crowder’s back pain limits

25   her ability to walk, stand for long periods of time, and move up and down. As such, the back pain also

26   limits her options for work assignments. Ms. Crowder has also developed keloids in the areas where the

27

28


     FIRST AMENDED COMPLAINT                                                                              11
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 13 of 31


 1   stitches and staples were placed and removed from her head, neck and ear. 7 The keloids cause constant,

 2   stabbing pain and have worsened over time. They have also permanently deformed most of the right side

 3   of Ms. Crowder’s face, head, and neck. Ms. Crowder has been denied pain medication to treat the pain

 4   she suffers from these injuries, as well as surgery to remove the keloids and/or limit their size to mitigate

 5   the damage their growth is causing to her hearing and the shape of her right ear.

 6          50.     When Ms. Crowder returned to CMF, Defendant Santos and Defendant Hadrava placed

 7   her in solitary confinement for eight days despite her objections. Defendant Santos then documented that

 8   she refused to participate in her Administrative Segregation Unit Placement Notice and conducted it

 9   without her present, indicating she was being placed in solitary confinement “[p]ending conclusion of

10   investigation into enemy safety concerns.” During this critical time for her physical and mental health

11   following the assault, Ms. Crowder was trapped in a filthy cell without access to cleaning materials or

12   showers and was isolated from her support network within the prison. Due to the stress and trauma of the

13   attack and solitary confinement, she suffered multiple seizures in isolation with no cellmate to call for

14   help. She was only allowed to leave her cell to have her stitches cleaned. It is also important to note that

15   correctional staff have a heightened presence and increased power in solitary confinement, a factor that

16   caused Ms. Crowder additional pain and suffering in light of correctional staff’s role in the assault and

17   mistreatment at the emergency room.

18          51.     The Administrative Segregation Unit Placement Notice was updated on September 27,

19   2017 and signed by Captain Brown indicating the “investigation concluded no enemy concerns & no

20   offense.” Ms. Crowder should have, but was never afforded a review by the Institutional Classification

21   Committee to determine her placement and release from administrative segregation. Per the Department

22   of Operations Manual (“DOM”) § 52080.24:

23
                    Pending a classification committee determination of the inmate’s housing assignment,
24                  which may include assignment to one of the segregation program units or to the inmate
                    general population, an inmate may be placed in a designated temporary housing unit. An
25                  inmate’s placement in temporary segregation shall be reviewed by the Institutional

26

27   7
       A keloid is a “type of raised scar” that “grow[s] much larger than the wound that caused the scar.”
     American Academy of Dermatology, Keloids, www.aad.org/public/diseases/bumps-and-growths/keloids.
28
     Plaintiff’s keloids are currently raised approximately one to three inches.

     FIRST AMENDED COMPLAINT                                                                                 12
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 14 of 31

                      Classification Committee (ICC) within ten days of receipt in the unit. Action shall be taken
 1                    to retain the inmate in temporary segregation or release to general population.
 2
            52.       Following solitary confinement, Ms. Crowder was transferred to the unit where her attacker
 3
     lived prior to the assault. This unit housed several of her attacker’s friends, who blamed Ms. Crowder for
 4
     instigating the assault. Indeed, Ms. Crowder’s new cellmate was a friend of her attacker. Ms. Crowder
 5
     immediately complained to correctional staff. She remained in the unit until the next day.
 6
            53.       Since the attack, Ms. Crowder not only has suffered extreme pain and suffering from the
 7
     physical injuries she incurred, she has been diagnosed with Post-Traumatic Stress Disorder (“PTSD”).
 8
     Her symptoms include, extremely low appetite, problems sleeping and nightmares, mood swings and
 9
     panic attacks.
10
            E.        The Homophobic and Transphobic Culture Among CMF Correctional Staff
11                    Contributed to Defendants’ Failure to Protect Plaintiff
12          54.       Defendant Hopper’s and Defendant Hadrava’s discriminatory comments to Ms. Crowder
13   during their interrogation in the CMF emergency room reflect a broader homophobic and transphobic
14   disposition among CMF correctional staff. CMF correctional staff have subjected Ms. Crowder and other
15   LGBTQI prisoners to anti-LGBTQI comments and harassment, provided no means of recourse or
16   accountability for such discrimination and harassment by staff, and subjected her to retaliation for filing
17   grievances and complaints.
18          55.       CMF correctional staff routinely express disgust with LGBTQI prisoners, referring to their
19   “lifestyles” as optional. They actively refuse to use gender-affirming pronouns for transgender prisoners
20   – a discriminatory act commonly referred to as misgendering. Rather, LGBTQI prisoners are called
21   “faggots” and “abominations.” When LGBTQI prisoners report these homophobic and transphobic
22   comments, their requests for non-discrimination and human decency are perceived as burdensome or as a
23   request for a “favor” or “special treatment.” Such complaints and grievances also often result in retaliation
24   from correctional staff in the form of minor, frivolous, and/or false RVRs. 8
25   8
       Staff complaints and grievances are reviewed and decided by Defendant Fox and Defendant Tileston.
26   As the Hiring Authority, Defendant Fox has the authority to discipline staff for discriminatory or harassing
     conduct. Defendant Fox and Defendant Tileston were also aware of and condoned many of the frivolous
27   and/or false RVRs that correctional staff issued to Plaintiff because of Defendant Tileston’s role as Chief
     Disciplinary Officer in the disciplinary hearing process and because of her written grievances related to
28
     the RVRs.

     FIRST AMENDED COMPLAINT                                                                                 13
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 15 of 31


 1          56.     Ms. Crowder has been misgendered and/or called a “faggot” by at least 15 Correctional

 2   Officers, Sergeants, and Lieutenants at CMF. She is also frequently misgendered to her face and

 3   throughout her central and medical files.

 4          57.     CMF correctional staff also routinely harass transgender prisoners. This is particularly

 5   harmful given correctional staff’s power over prisoners’ day-to-day activities. CMF correctional staff can

 6   interfere with prisoners’ access to bathrooms, showers, meals, medical appointments, work assignments,

 7   classes, and programming, among other things. They also have the power to search and discipline

 8   prisoners.

 9          58.     In Ms. Crowder’s experience, CMF correctional staff have searched and disciplined Ms.

10   Crowder for wearing gender-affirming make-up and have blocked Ms. Crowder from using water

11   fountains, showering, going to the canteen, and attending pill calls, meals, and physical therapy

12   appointments. Correctional staff have also refused to provide transgender prisoners with private bathroom

13   and shower access, intentionally creating dangerous situations for transgender prisoners.

14          59.     Correctional staff similarly target transgender prisoners with public strip searches that aim

15   to humiliate, objectify, and degrade transgender prisoners. These strip searches are often performed by

16   male employees despite requests for a female officer to conduct the search. Ms. Crowder was publicly

17   strip-searched by a male correctional officer – Defendant Gibbs – in front of five male prisoners in

18   September 2017. She had requested to be searched by female officer. Ms. Crowder is aware of at least

19   four other transgender prisoners who have been subjected to public strip searches at CMF.

20          60.     Ms. Crowder has also been denied equal access to college courses and work assignments

21   due to her sexual orientation, gender identity, and gender expression. In June 2017, a canteen manager

22   told Ms. Crowder that he would not hire her because she was transgender and a “faggot.” Similarly, when

23   Ms. Crowder showed up to her first day at a new work assignment in the library in September 2017,

24   Defendant Fabienne Farmer, the head of CMF’s library program, had Ms. Crowder reassigned. Defendant

25   Farmer’s explanation to Ms. Crowder was, “I am not hiring any transgenders.” More recently, in August

26   2018, Defendant Farmer, who also is the Principal of CMF’s school program, blocked a teacher from

27   hiring Ms. Crowder as a teacher’s assistant. Around the same time, Defendant Farmer also removed Ms.

28   Crowder from a community college course taught by a Solano College professor because, according to


     FIRST AMENDED COMPLAINT                                                                                14
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 16 of 31


 1   Defendant Farmer, Ms. Crowder’s gender expression was “not a good look” for CMF. Upon information

 2   and belief, Ms. Crowder was the only transgender student in CMF’s college course program.

 3          61.     CMF’s correctional staff’s hostile attitudes towards LGBTQI prisoners begins at the top

 4   with Warden Robert Fox and percolates down. For instance, upon information and belief, Defendant Fox

 5   overruled Ms. Crowder’s primary clinician, primary care physician, and CMF’s Chief Medical Officer’s

 6   unanimous medical opinion that a wig was medically necessary to treat Ms. Crowder’s gender dysphoria.

 7   Defendant Fox, who is not a medical provider and does not have a medical license, indicated that he did

 8   not agree that the wig was medically necessary and refused to allow access.

 9          F.      CMF Correctional Staff Searched and Disciplined Plaintiff in Retaliation for her
                    Grievances and Lawsuit
10
            62.     Following the September 2016 assault, Ms. Crowder filed written grievances and
11
     eventually filed this lawsuit on August 7, 2017. In response, CMF’s correctional staff has subjected Ms.
12
     Crowder to increased searches, false RVRs, and disciplinary actions.
13
            63.     On September 23, 2016, a few days after the assault, Ms. Crowder filed a written grievance
14
     about Does 1-3’s misconduct during the September 19, 2016 assault. Within eight weeks of this grievance,
15
     Ms. Crowder was searched, received a verbal warning, and was issued three RVRs by correctional staff.
16
            64.     Ms. Crowder filed another written grievance about correctional staff misconduct on
17
     December 31, 2016. Six weeks later, on February 12, 2017, Ms. Crowder was subjected to another search
18
     and RVR.
19
            65.     Ms. Crowder filed her next written grievance about correctional staff misconduct on June
20
     29, 2017. Three weeks later, on July 17, 2017, she was searched yet again and received another RVR.
21
            66.     On August 4, 2017, Ms. Crowder was issued a disciplinary General Chrono. The Chrono’s
22
     author, Defendant Lieutenant Cherniss, inappropriately concluded, “It is my recommendation that
23
     CROWDER be unassigned and placed in Work Group / Privilege Group A2/B until such time as she is
24
     transferred to a Level IV institution.” It did not make sense to indicate that Ms. Crowder was transferring
25
     to a Level IV institution given that Ms. Crowder’s classification score remained well within the point
26
     levels for a Level III institution at the time. Indeed, Ms. Crowder’s score was on track to decrease due to
27
     her work assignment and school participation. Such a recommendation suggests that correctional staff
28


     FIRST AMENDED COMPLAINT                                                                               15
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 17 of 31


 1   members were issuing RVRs and Chronos with the goal of increasing Ms. Crowder’s classification score,

 2   and therefore her classification level, to force a transfer. As a result of this chrono, Ms. Crowder was

 3   terminated from her work assignment and could not secure another work assignment until September 23,

 4   2017. (CMF eventually acknowledged that this chrono included false information on October 3, 2017 and

 5   removed it from Ms. Crowder’s file on November 22, 2017).

 6          67.     A week later, and only a few days after Ms. Crowder filed this lawsuit, Ms. Crowder

 7   received an additional RVR on August 11, 2017. When Ms. Crowder learned Defendant Cherniss would

 8   be the Senior Hearing Officer for this RVR’s disciplinary hearing, she requested a different hearing officer

 9   due to the conflict of interest arising from Defendant Cherniss’s recent, falsified Chrono. Defendant

10   Cherniss then issued Ms. Crowder another disciplinary Chrono on August 21, 2017, falsely claiming that

11   Ms. Crowder refused to attend the RVR hearing held by Defendant Cherniss, whereby he found her guilty

12   of the August 11, 2017 RVR. As a result, Ms. Crowder was reassigned to Privilege Group “C” – also

13   known as C-status – from August 21, 2017 through November 19, 2017. Prisoners on C-status are not

14   allowed family visits, packages, non-emergency phone calls, recreational or entertainment activities,

15   entertainment appliances, or hobby materials. They are also subjected to limited canteen purchases, yard-

16   access, religious programming, movement, and reading materials.

17          68.     Undeterred, Ms. Crowder continued to file at least four additional written grievances

18   between September 2017 and January 2018. One of these grievances included a complaint about

19   Correctional Officer Gibbs subjecting transgender prisoners, including Ms. Crowder, to discriminatory,

20   humiliating public strip searches in front of other prisoners. In response to this grievance, Defendant

21   Gibbs retaliated against Ms. Crowder by searching and damaging her walker on March 6, 2018. Defendant

22   Gibbs laughed and stated that this was “the beginning of the payback” and that he would make her time

23   at CMF “hell” if she continued to file grievances about him. Mr. Gibbs also made several transphobic

24   and homophonic comments including that: transgender women at CMF need to “realize they are men;”

25   transgender prisoners should not get “special treatment;” “being a faggot is an abomination;” and that he

26   would always refer to CMF prisoners as men no matter what he is instructed to do. Mr. Gibbs also noted

27   that he wished he was assigned to the dining hall when Ms. Crowder was assaulted on September 19, 2016

28   because she deserved it for being a “faggot.”


     FIRST AMENDED COMPLAINT                                                                                16
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 18 of 31


 1          69.     Ms. Crowder filed an additional two grievances in March and May 2018. She also began

 2   to meet with her attorneys in January, March, and June 2018. In response, Ms. Crowder was issued three

 3   RVRs and a disciplinary Chrono between June 25, 2018 and August 1, 2018. She was also removed from

 4   her work assignment on July 28, 2018 and from one of her college courses on August 17, 2018.

 5          70.     The June 25, 2018 disciplinary Chrono was authored by CMF’s Litigation Coordinator,

 6   Defendant Brandy Ebert. It stated that Ms. Crowder had become “disruptive” when she requested her

 7   legal visit be moved to a confidential setting. The location of the legal visit was in a room in the sally port

 8   with a 1x2 foot rectangular hole in the door. Ms. Crowder and her legal advocates had calmly requested

 9   a more private room given Ms. Crowder’s difficulty hearing due to her injuries and the nature of the legal

10   visit. Defendant Ebert refused to accommodate their requests and instead issued a 128-B Chrono to Ms.

11   Crowder.

12          71.     On the following legal visit, Defendant Ebert stood in the sally port outside the door with

13   the 1x2 foot rectangular hole listening to the content of Ms. Crowder and her legal team’s confidential

14   communications. As a result, Ms. Crowder and her legal team terminated their meeting early. Ms.

15   Crowder’s legal team were then escorted out of the prison by Defendant Ebert. During the escort,

16   Defendant Ebert pulled Ms. Crowder’s legal team into a small corridor and accused them of disrupting

17   prison operations. She then threatened to place Ms. Crowder’s attorney on a restricted list. When Ms.

18   Crowder’s attorney informed Defendant Ebert they had not caused a disruption and that they had

19   unresolved concerns about the location of their privileged meetings, she stated, “I only take orders from

20   and report to the Warden.”

21          G.      Defendants Fox and Tileston Transferred Plaintiff in Retaliation for her Lawsuit and
                    Continued Grievances and in Violation of PREA Standards Specifically Related to
22                  Transgender Prisoners
23          72.     Ms. Crowder’s classification score has increased due to the retaliatory RVRs and removal

24   from school and work assignments. Correctional staff continued to solicit and fabricate RVRs against

25   Ms. Crowder until her classification score reached Level IV to justify a transfer out of CMF. Such a

26   transfer would retaliatorily put an end to Ms. Crowder’s continued grievances against CMF correctional

27

28


     FIRST AMENDED COMPLAINT                                                                                   17
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 19 of 31


 1   staff, separate Ms. Crowder from her wife, 9 and place Ms. Crowder – a transgender woman of color who

 2   is particularly vulnerable in prison – in a more dangerous Level IV prison.

 3          73.     Furthermore, on July 6, 2017, Ms. Crowder became eligible for the nonviolent Parole

 4   Review Process as a result of Proposition 57. She was eligible for possible release on July 5, 2018,

 5   however, the retaliatory and fabricated RVRs provided a basis for her denial of parole. On May 31, 2018,

 6   Ms. Crowder was informed by the Division of Adult Institutions that she would not be referred to the

 7   Board of Parole Hearings for parole review and possible early release because she had “been found guilty

 8   of two or more serious Rules Violations Reports (RVRs) in the past year.” (emphasis added). None of

 9   the RVRs Ms. Crowder received the year prior involved violent behavior or acts that should have risen to

10   a Serious Rules Violation as defined under 15 CCR § 3315.

11          74.     After six retaliatory RVRs, Ms. Crowder became eligible for reclassification to Level IV

12   in August 2017. Upon information and belief, at that time, Defendant Associate Warden Christopher

13   Tileston, under the direction of Defendant Fox, began pressuring Ms. Crowder’s Correctional Counselor,

14   M. Vaden, to refer Ms. Crowder to CMF’s Unit Classification Committee (“UCC”). Upon information

15   and belief, Defendant Tileston routinely emailed Ms. Vaden about recommending Ms. Crowder’s transfer

16   to the UCC – sometimes as often as weekly – between the fall of 2017 and August 2018. Indeed, in Ms.

17   Vaden’s September 2017 Transgender Biannual Assessment, Ms. Vaden noted that Ms. Crowder was

18   “eligible for a higher custody consideration due to two (2) serious CDC/RVR’s and has been referred to

19   UCC for Level IV placement consideration if applicable,” but that there was “[n]o action required

20   because” Ms. Crowder does “not have any safety concerns at CMF at this time.”

21          75.     On August 30, 2018, CMF’s UCC recommended that Ms. Crowder be transferred to Kern

22   Valley State Prison (“KVSP”) or Salinas Valley State Prison (“SVSP”). This recommendation was made

23   despite Ms. Vaden’s objections. The UCC also placed Ms. Crowder into Restricted-Cocci status while

24   she awaited the transfer. Due to this status, Ms. Crowder lost her work, phone, packages, dayroom, and

25   entertainment appliances privileges.

26
     9
      Ms. Crowder was housed with her wife from November 2016 through October 2018. While housed with
27   her wife, Ms. Crowder suffered no physical or sexual assaults by correctional staff or other prisoners and
     had minimal safety concerns. Correctional staff attempted to dissuade her from continuing to file and
28
     pursue her grievances by threatening to transfer her away from her wife, where she was safer.

     FIRST AMENDED COMPLAINT                                                                              18
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 20 of 31


 1          76.     Ms. Crowder was transferred to Sacramento State Prison (“CSP-SAC”) on October 8,

 2   2018. On that day, Defendant Fox approached Ms. Crowder and expressed excitement over her transfer.

 3   He also told Ms. Crowder that there was a surprise waiting for her at CSP-SAC.

 4          77.     When Ms. Crowder arrived at CSP-SAC, she was placed on the same yard (C-yard) as the

 5   ex-boyfriend who attacked her in September 2016. This should have never been permitted given that Ms.

 6   Crowder’s attacker is identified as one of her non-confidential enemies. According to Correctional

 7   Counselor I Davis, Ms. Crowder’s placement with her non-confidential enemy could have only been

 8   assigned at the Associate Warden or Warden-level. Ms. Crowder remained on the same yard as her

 9   attacker locked in an orientation cell for four days.

10          78.     On October 12, 2018, Ms. Crowder attended an emergency Institutional Classification

11   Committee (“ICC”) and UCC meeting. The ICC and UCC temporarily placed Ms. Crowder in CSP-

12   SAC’s Short Term Restricted Housing (“STRH”) unit 10 while they scheduled a second ICC and UCC

13   meeting in which CSP-SAC’s Warden could attend. Ms. Crowder met with the ICC, UCC, and the

14   Warden on October 18, 2018. During this meeting, Ms. Crowder begged for a transfer back to CMF

15   where she felt safest. The ICC, UCC, and Warden ignored this request – in violation of PREA – and put

16   Ms. Crowder up for transfer to SVSP or KVSP. Both prisons are notorious for violence against

17   transgender prisoners in the general population, resulting in solitary confinement or Sensitive Needs Yards

18   as the only housing options.

19          79.     While waiting for a transfer, Ms. Crowder lost approximately 18 pounds due to the distress

20   caused by the transfer to her attacker’s prison. Furthermore, her other PTSD-associated symptoms were

21   significantly exacerbated, including panic attacks and nightmares.

22          80.     On October 30, 2018, Ms. Crowder was finally transferred out of CSP-SAC. She arrived

23   at KVSP on October 31, 2018, where she continues to be housed. On November 1, 2018, a group of six

24   transphobic prisoners immediately threatened to kill Ms. Crowder if she did not leave KVSP’s general

25

26

27   10
       STRH is a form of solitary confinement for prisoners at the Correctional Clinical Case Management
     System level of care.
28


     FIRST AMENDED COMPLAINT                                                                               19
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 21 of 31


 1   population.11

 2          81.      On November 8, 2018, the ICC and UCC proposed transferring Ms. Crowder to another

 3   general population yard. Ms. Crowder explained that KVSP’s general population yards were not safe for

 4   transgender prisoners. She reiterated that she felt safest at CMF and requested a transfer back. The ICC

 5   and UCC denied this request. Ultimately, it was decided to transfer Ms. Crowder to the Sensitive Needs

 6   Yard. Due to this reclassification, Ms. Crowder is not eligible to return to CMF. Ms. Crowder also has

 7   less access to programming and work assignments as a Sensitive Needs Yard prisoner.

 8          82.      Due to her transfers, Ms. Crowder has been completely cut off from her main source of

 9   support – her wife – as prisoners are not allowed to write to each other without approval. Ms. Crowder

10   has not heard back on her request to correspond with her wife. Upon information and belief, Defendant

11   Fox would have to approve the request. Ms. Crowder has also gone without her personal property and, as

12   a result of the transfers, Ms. Crowder has not been allowed to work or attend school since August 2018.

13          83.      Ms. Crowder’s continuity of medical care has also been disrupted by the retaliatory

14   transfers. Prior to the transfers, Ms. Crowder received two consultations and was referred for keloid

15   surgery while at CMF. She was recently informed by her KVSP primary care physician that she would

16   no longer receive keloid surgery now that she is no longer housed at CMF. Similarly, Ms. Crowder no

17   longer receives treatment for her anal fissures that resulted from the September 2015 rape at the California

18   Substance Abuse Treatment Facility. She also no longer has access to her walker, cane, and wrist brace.

19          H.       Plaintiff is Treated Differently Than Cisgender Prisoners Based on CDCR’s,
                     Defendant Diaz’s, and Defendant Fox’s Failure to Implement LGBTQI-Specific
20                   PREA Standards
21          84.      LGBTQI prisoners are particularly vulnerable to sexual violence. Although the PREA

22   Standards apply to state prisons, existing California laws, policies, and procedures do not incorporate the

23   PREA Standards that specifically address the safety of LGBTQI prisoners.

24          85.      Specifically, despite significant revisions and multiple amendments to the DOM to

25   11
        Due to gang or prison politics, at most prisons, including KVSP, transgender prisoners are frequently
26   forced off the mainline by gang-affiliated prisoners. Because CMF is also a hospital, gang or prison
     politics are typically set aside and transgender prisoners are allowed by gang-affiliated prisoners to walk
27   the mainline with less fear of being attacked. Gang or prison politics also do not typically govern
     transgender prisoners on Sensitive Needs Yards; however, with the emergence of prison gangs on
28
     Sensitive Needs Yards, these yards are also not safe for transgender prisoners.

     FIRST AMENDED COMPLAINT                                                                                20
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 22 of 31


 1   incorporate the PREA Standards in 2018, CDCR regulations, policies, and procedures still do not comply

 2   with LGBTQI-specific PREA Standards related to housing and screening.

 3           86.       However, other vulnerable population screening criteria have been adopted in California

 4   under Penal Code Section § 2636, including the age of the prisoner and whether they have a mental illness.

 5           87.       Completely absent from the screening process are the PREA Standards’ specific

 6   considerations that disproportionately affect LGBTQI prisoners, as set forth in 28 C.F.R. 115.41(d),

 7   including the considerations of: whether the prisoner is lesbian, gay, bisexual, transgender, or intersex;

 8   whether the prisoner has previously experienced a sexual assault; the prisoner’s own perception of

 9   vulnerability; whether the prisoner has been a victim of sexual abuse or had perpetrated sexual abuse that

10   did not occur in a prison setting; or whether the prisoner has prior convictions for sex offenses against an

11   adult or child.

12           88.       Indeed, the 2017 Federal PREA Audit Report of CMF states:

13
                       A review of the intake screener showed it does not contain all criteria required by
14                     subsection (d) of this standard. The initial screener does not take into account whether the
                       offender has prior convictions for sex offenses against an adult or child; whether the
15                     offender is or is perceived to be gay, lesbian, bisexual, transgender, intersex, or gender
                       nonconforming; the offenders own perception of vulnerability, or whether the offender has
16                     been a victim of sexual abuse or had perpetrated sexual abuse that did not occur in a prison
                       setting. In addition, the screener is not objective and does not allow for consistency in
17
                       classification of all offenders. Risk of victimization or abusiveness for offenders housing
18                     placement is at the discretion of the individual conducting the assessment.” 12

19
             89.       PREA further requires CDCR to consider on a case-by-case basis whether a placement
20
     would ensure the prisoner’s health and safety and whether the placement would present management or
21
     security problems when deciding whether to assign a transgender or intersex inmate to a facility for male
22
     or female prisoners and in making other housing and programming assignments. 28 C.F.R. § 115.242(c).
23
     Such an assessment was done once for Ms. Crowder by Correctional Counselor Vaden, as detailed above.
24
     Ms. Vaden’s Transgender Biannual Assessment recommended that Plaintiff remain in her current housing
25
     placement. This recommendation was rejected.
26

27
     12
       PREA Audit: Auditor’s Summary Report, Adult Prisons and Jails, 16, (January 12, 2018),
28
     www.cdcr.ca.gov/PREA/docs/CMF-2017-PREA-Report.pdf.

     FIRST AMENDED COMPLAINT                                                                                  21
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 23 of 31


 1           90.     28 C.F.R. § 115.242(e) states, “A transgender or intersex inmate’s own views with respect

 2   to his or her own safety shall be given serious consideration.” This criterion is also absent from the current

 3   statutory and regulatory schemes governing CDCR. Indeed, the 2017 Federal PREA Audit Report of

 4   CMF states that “‘[a] policy must give ‘serious consideration’ to transgender or intersex inmates own

 5   views with respect to safety.’ DOM 62080.14 does not show the facility must consider the offender’s own

 6   views of their safety before placing the offender in an institution . . . ”13

 7           91.     The current DOM also does not address access to programming for prisoners placed in

 8   solitary confinement for their own safety. However, PREA clearly requires that such opportunities be

 9   provided under 28 C.F.R. § 115.43(a): “Inmates at high risk for sexual victimization shall not be placed

10   in involuntary segregated housing unless an assessment of all available alternatives has been made, and a

11   determination has been made that there is no available alternative means of separation from likely abusers.

12   If a facility cannot conduct such an assessment immediately, the facility may hold the inmate in

13   involuntary segregated housing for less than 24 hours while completing the assessment.” Furthermore,

14   “[i]nmates placed in segregated housing for this purpose shall have access to programs, privileges,

15   education, and work opportunities to the extent possible.” Id. at § 115.43(b). If the facility must restrict

16   programs privileges and work activities, they are required to document the limited opportunities, reasons

17   for those limitations, and duration of the limitation. An assignment to involuntary solitary confinement is

18   not to exceed 30 days. Id. at § 115.43(c).

19           92.     Although CDCR’s DOM does indicate reassessments will occur in the timeframe stated

20   above, there is no mention of access to programming and other opportunities to be provided, or required

21   documentation to be completed if they are not provided. On the multiple occasions Ms. Crowder has been

22   placed in solitary confinement due to safety concerns, she has been denied privileges and access to work

23   and education programming. Such restrictions have prevented her from earning credits that could have

24   kept her in safe housing with her wife and allowed for earlier release.

25           93.     In 2016, CDCR Secretary Scott Kernan reported to the U.S. Attorney General on behalf of

26   CDCR that California was not compliant with PREA, certifying that California would be compliant by

27
     13
       PREA Audit: Auditor’s Summary Report, Adult Prisons and Jails, 17, (January 12, 2018),
28
     www.cdcr.ca.gov/PREA/docs/CMF-2017-PREA-Report.pdf.

     FIRST AMENDED COMPLAINT                                                                                  22
               Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 24 of 31


 1   the completion of the next three-year auditing cycle, which would be 2019. Furthermore, Governor Jerry

 2   Brown gave assurances to the U.S. Department of Justice that five percent of yearly federal funding would

 3   be allocated to bring California in compliance with PREA.

 4             94.   CDCR’s disparate treatment of transgender, queer, and intersex prisoners extends to the

 5   gender-specific PREA policies it has already implemented. For instance, CDCR’s PREA policy in the

 6   2018 DOM states, “Each institution shall enable offenders to shower, perform bodily functions, and

 7   change clothing without non-medical staff of the opposite biological sex viewing their breast, buttocks, or

 8   genitalia, except in exigent circumstances or when such viewing is incidental to routine cell checks.”

 9   (emphasis added). The federal PREA standard is almost identical except for a few very important words:

10   CDCR replaced gender with biological sex. The federal PREA policy states that each facility shall “enable

11   inmates to shower, perform bodily functions, and change clothing without nonmedical staff of the opposite

12   gender viewing their breasts, buttocks, or genitalia, except in exigent circumstances or when such viewing

13   is incidental to routine cell checks. Such policies and procedures shall require staff of the opposite gender

14   to announce their presence when entering an inmate housing unit.” 28 C.F.R. § 115.15(d) (emphasis

15   added).

16             95.   To ensure there is no confusion among transgender prisoners regarding the policy, CDCR’s

17   2018 DOM specifies that male staff are permitted by CDCR policy to be present while transgender women

18   are exposed. It states, “This policy shall be included in each institution’s orientation handbook. This will

19   allow the inmate to take into consideration that staff of the opposite gender may be present when

20   performing bodily and bathing functions.”

21             96.   In addition to housing transgender women in men’s institutions, CDCR has limited

22   available housing for transgender women. Out of the 30+ CDCR facilities designated for men, only nine

23   are designated for transgender women.

24             97.   The U.S. Department of Justice’s 2017 PREA audit points out this violation, highlighting

25   that the DOM “specifically shows male to female transgendered offenders will be housed in male facilities

26   and female to male offenders will be housed in female facilities. The PREA Resource Center’s ‘FAQ’

27   states, ‘A written policy or actual practice that assigns transgender or intersex inmates to gender-specific

28   facilities, housing units, or programs based solely on their external genital anatomy violates the


     FIRST AMENDED COMPLAINT                                                                                 23
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 25 of 31


 1   standard.’”14

 2          98.      Furthermore, limiting transgender women’s housing limits the options for them to be safely

 3   housed and fully participate in programming. Most of the facilities listed do not allow transgender

 4   prisoners to safely program and house in the general population, relegating transgender prisoners to

 5   Sensitive Needs Yards where they have limited access to education, work, and other programming

 6   opportunities, which disproportionately impacts transgender prisoners by preventing them from receiving

 7   work and education credits. Therefore Ms. Crowder and other transgender prisoners are subjected to

 8   longer prison sentences solely based on their gender identity and expression.

 9                                         V.      CAUSES OF ACTION

10                                                     COUNT I

11                                              Failure to Protect
                                       Eighth Amendment, 42 U.S.C. § 1983
12                                   (Against Defendants Santos and Does 1-3)
13          99.      Plaintiff repeats and re-alleges the allegations of all the preceding paragraphs as if fully set
14   forth herein.
15          100.     Defendant Santos and Defendants Does 1-3 – acting in their individual capacities and under
16   the color of state law – were deliberately indifferent to Plaintiff’s serious safety concerns when she was
17   transferred to CMF in September 2016.
18          101.     Defendant Santos knew of the threat made by Plaintiff’s historically violent ex-boyfriend,
19   disregarded Plaintiff’s serious safety concern, and failed to take any reasonable measures to address
20   Plaintiff’s serious safety concern, resulting in severe bodily harm to Plaintiff. Upon information and
21   belief, Defendant Santos also heard Plaintiff being assaulted and failed to take any reasonable measures
22   to intervene and stop the assault, resulting in severe bodily harm to Plaintiff.
23          102.     Defendants Does 1-3 witnessed Plaintiff being assaulted and failed to take any reasonable
24   measures to intervene and stop the assault, resulting in severe bodily harm to Plaintiff.
25          103.     By failing to protect Plaintiff from her ex-boyfriend who threatened her, Defendant Santos
26   and Defendants Does 1-3 have deprived Plaintiff of her right to be free from cruel and unusual punishment
27
     14
       PREA Audit: Auditor’s Summary Report, Adult Prisons and Jails, 19, (January 12, 2018),
28
     www.cdcr.ca.gov/PREA/docs/CMF-2017-PREA-Report.pdf.

     FIRST AMENDED COMPLAINT                                                                                    24
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 26 of 31


 1   guaranteed by the Eighth Amendment to the United States Constitution.

 2           104.    As a direct and legal result of Defendant Santos’s and Defendants Does 1-3’s actions and/or

 3   omissions and/or in ratifying such acts or omissions, Plaintiff has suffered and continues to suffer damages

 4   including, without limitation, physical injury; pain and suffering; emotional, psychological, and physical

 5   distress; violation of dignity; and other pecuniary losses not yet ascertained.

 6                                                   COUNT II

 7                Violation of Equal Protection Based on Gender or Transgender Status
                                Fourteenth Amendment, 42 U.S.C. § 1983
 8   (Against Defendants Diaz, Fox, Tileston, Hopper, Hadrava, Santos, Gibbs, Farmer, and Does 1-3,
                                 collectively “the Count II Defendants”)
 9
             105.    Plaintiff repeats and re-alleges the allegations of all the proceeding paragraphs as if fully
10
     set forth herein.
11
             106.    The Count II Defendants – acting in their own individual and official capacities and under
12
     the color of state law – discriminated against Plaintiff because of her sex and/or because she is transgender
13
     in violation of the Equal Protection Clause of the Fourteenth Amendment to the United States
14
     Constitution.
15
             107.    Under the Equal Protection Clause, discrimination based on sex, including discrimination
16
     based on gender nonconformity, is presumptively unconstitutional and subject to heightened scrutiny.
17
     Discrimination based on transgender status is also, separately, presumptively unconstitutional and subject
18
     to heightened scrutiny.
19
             108.    Defendant Diaz, acting in his official capacity, failed to ensure CDCR’s compliance with
20
     PREA’s standards and directives related to LGBTQI prisoners, while implementing portions of PREA for
21
     non-LGBTQI prisoners. Defendant Diaz thus treated Plaintiff differently based on her sex and her
22
     perceived non-conformity with sex stereotypes.
23
             109.    Despite Plaintiff’s written grievances, Defendant Fox and Defendant Tileston failed to
24
     protect Plaintiff from discrimination, harassment, and threats from CMF correctional staff. Defendant
25
     Fox and Defendant Tileston also failed to consider Plaintiff’s PREA-compliant Transgender Biannual
26
     Assessment or consider her perception of safety when determining housing placement – in violation of
27
     PREA – based on the fact that she is transgender and/or because of sex-based stereotyping. Defendant
28


     FIRST AMENDED COMPLAINT                                                                                 25
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 27 of 31


 1   Fox and Defendant Tileston thus treated Plaintiff differently based on her sex and her perceived non-

 2   conformity with sex stereotypes.

 3          110.    Defendant Hopper and Defendant Hadrava discriminated against and harassed Plaintiff by

 4   blaming the September 2016 assault on Plaintiff’s gender expression, sexual orientation, and transgender

 5   identity. In doing so, Defendant Hopper and Defendant Hadrava discriminated against and harassed

 6   Plaintiff because she is transgender and/or because of their sex-based stereotyping about the ways in which

 7   Plaintiff should appear, act, and express herself based on her sex assigned at birth. Defendant Hopper and

 8   Defendant Hadrava thus treated Plaintiff differently based on her sex and her perceived non-conformity

 9   with sex stereotypes.

10          111.    Defendant Santos failed to protect Plaintiff from a legitimate threat and failed to stop the

11   September 2016 assault because Plaintiff is transgender and/or based on the sex-based belief that people

12   who are assigned the male sex at birth should display only stereotypically male characteristics, behaviors,

13   or dress. Defendants Does 1-3 failed to stop the September 2016 assault because Plaintiff is transgender

14   and/or based on the sex-based belief that people who are assigned the male sex at birth should display

15   only stereotypically male characteristics, behaviors, or dress. Defendant Santos and Defendants Does 1-

16   3 thus treated Plaintiff differently based on her sex and her perceived non-conformity with sex stereotypes.

17          112.    Defendant Gibbs discriminated against and harassed Plaintiff based on her sex and her

18   transgender status by misgendering her, subjecting her to transphobic and homophobic comments,

19   performing a public strip search in violation of PREA, and failing to comply with her requests to be

20   searched by an officer of the same gender. Defendant Gibbs thus treated Plaintiff differently based on her

21   sex and her perceived nonconformity with sex stereotypes.

22          113.    Defendant Farmer discriminated against Plaintiff by refusing to allow her job assignments

23   in the library and as a teaching assistant because Plaintiff is transgender, and for removing Plaintiff from

24   a community college course taught by a Solano College professor because of Plaintiff’s gender expression.

25   Defendant Farmer thus treated Plaintiff differently based on her sex and her perceived nonconformity with

26   sex stereotypes.

27          114.    The Count II Defendants’ discriminatory treatment of Plaintiff was motivated by her sex

28   and her transgender status. The Count II Defendants have intentionally discriminated against Plaintiff


     FIRST AMENDED COMPLAINT                                                                                26
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 28 of 31


 1   because she is transgender and/or because of their sex-based belief that people who are assigned the male

 2   sex at birth should display only stereotypically male characteristics, behaviors, or dress, and so should not

 3   appear feminine or identify as women. The Count II Defendants’ intentional discrimination against

 4   Plaintiff because of sex, sex stereotyping, and/or transgender status was pursuant to official policies,

 5   procedures, customs and/or practices.

 6           115.    The Count II Defendants’ discrimination against Plaintiff because of sex, sex stereotyping,

 7   and/or gender identity is not substantially related to any important government interest, nor is it rationally

 8   related to any legitimate government interest. The Count II Defendants’ discrimination against Plaintiff

 9   because of sex, sex stereotyping, and/or gender identity is not reasonably related to legitimate penological

10   interests, nor is it necessary for prison safety or discipline.

11           116.    As a direct and legal result of the Count II Defendants’ actions and/or omissions and/or in

12   ratifying such acts or omissions, Plaintiff has suffered and continues to suffer damages including, without

13   limitation, physical injury; pain and suffering; emotional, psychological, and physical distress; violation

14   of dignity; and other pecuniary losses not yet ascertained.

15                                                     COUNT III

16               Violation of Due Process Rights for Failing to Implement LGBTQI PREA Standards
                                      Fourteenth Amendment, 42 U.S.C. § 1983
17                              (Against Defendants Diaz, Fox, Hadrava, and Santos)
18           117.    Plaintiff repeats and re-alleges the allegations of all the preceding paragraphs as if fully set
19   forth herein.
20           118.    Defendant Diaz and Defendant Fox acting in their – official capacity and under the color
21   of state law – have violated Plaintiff’s due process rights by failing to comply with the PREA Standards,
22   specifically as they apply to LGBTQI prisoners.
23           119.    Defendant Diaz’s and Defendant Fox’s failure to comply with the PREA Standards has
24   resulted in an atypical and significant hardship to Plaintiff by subjecting her and other transgender
25   prisoners to disparate processes, policies, practices, or conditions that make them more vulnerable to
26   sexual and physical assault; disparate housing; disparate discipline; placement in solitary confinement;
27   reduced educational and work programming; and longer sentences.
28           120.    By not complying with the PREA Standards, Defendant Diaz and Defendant Fox have

     FIRST AMENDED COMPLAINT                                                                                    27
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 29 of 31


 1   created disparate processes, policies, practices, and conditions for Plaintiff and other LGBTQI prisoners

 2   that are different and less favorable than non-LGBTQI prisoners.

 3           121.    Defendant Hadrava and Defendant Santos, in their individual and official capacities and

 4   under the color of state law – have violated Plaintiff’s due process rights by placing her in solitary

 5   confinement without allowing her to participate in the review of her solitary confinement placement and

 6   failing to provide her with an ICC review of her placement in solitary confinement or classification and

 7   housing placement upon release from solitary confinement per CDCR’s DOM regulations.

 8           122.    Defendant Hadrava’s and Defendant Santos’s failure to comply with CDCR’s DOM

 9   regulations and refusal to allow Plaintiff to participate in the review of her solitary confinement placement,

10   or to afford her an ICC review resulted in an atypical and significant hardship to Plaintiff by subjecting her

11   to disparate processes, policies, practices, and conditions that made her at risk for, and suffer from medical

12   complications related to her injuries, as well as reduced her privileges, and prohibited access to educational

13   or work programming.

14           123.    As a direct and legal result of Defendant Diaz’s, Defendant Fox’s, Defendant Hadrava’s,

15   and Defendant Santos’s acts and/or omissions and/or in ratifying such acts or omissions, Plaintiff has

16   suffered and continues to suffer damages including, without limitation, physical injury; pain and suffering;

17   emotional, psychological, and physical distress; violation of dignity; and other pecuniary losses not yet

18   ascertained.

19                                                    COUNT IV

20                         Retaliation for Filing Grievances and a Civil Lawsuit
                                    First Amendment, 42 U.S.C. § 1983
21        (Against Defendants Fox, Tileston, Cherniss, Gibbs, and Ebert, collectively “the Count IV
                                                Defendants”)
22
             124.    Plaintiff repeats and re-alleges the allegations of all the preceding paragraphs as if fully set
23
     forth herein.
24
             125.    The Count IV Defendants – acting in their own individual and official capacity and under
25
     the color of state law – have retaliated against Plaintiff for filing grievances and this civil lawsuit.
26
             126.    Following her grievances and civil lawsuit, Plaintiff was searched, issued nine RVRs and
27
     two chronos, and removed from her work assignment and a college course. These adverse actions
28


     FIRST AMENDED COMPLAINT                                                                                    28
             Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 30 of 31


 1   constrained Plaintiff’s ability to earn good time credits under Proposition 57 and negatively impacted

 2   Plaintiff’s classification score.

 3           127.     Upon information and belief, Defendant Fox and Defendant Tileston pressured

 4   correctional staff, to search and discipline Plaintiff in order to transfer Plaintiff from a place she felt

 5   relatively safe to another prison. In doing so, the Count IV Defendants removed CMF’s “problem” and

 6   punished Plaintiff by disrupting her housing, schooling, and work assignment and by compromising her

 7   safety, continuity of medical treatment, and access to her lawyers and her wife.

 8           128.     By retaliating against Plaintiff for filing grievances and this civil lawsuit, the Count IV

 9   Defendants have deprived Plaintiff of her right to freedom of speech guaranteed by the First Amendment

10   to the United States Constitution.

11           129.     As a direct and legal result of the Count IV Defendants’ actions and/or omissions, Plaintiff

12   has suffered and continues to suffer damages including, without limitation, physical injury; pain and

13   suffering; emotional, psychological, and physical distress; violation of dignity; and other pecuniary losses

14   not yet ascertained.

15           130.     By engaging in the aforementioned acts and/or omissions and/or in ratifying such acts or

16   omissions, the Count IV Defendants engaged in willful, malicious, intentional, and/or oppressive conduct,

17   and/or acted with willful and conscious disregard of the rights, welfare, and safety of Plaintiff, thereby

18   justifying the award of punitive and exemplary damages in an amount to be determined at trial.

19                                               PRAYER FOR RELIEF

20           WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

21               a.      For injunctive relief enjoining Defendant Diaz and/or Defendant Fox to:

22                            i.   update, develop, and/or adopt CDCR’s and CMF’s policies, procedures, and

23                                 practices to comply with the PREA Standards, specifically as they apply to

24                                 LGBTQI prisoners;

25                          ii.    return Plaintiff to CMF and house her with her previous cellmate;

26                          iii.   provide Plaintiff with medically necessary treatment, including keloid surgery

27                                 and access to a wig, walker, cane, and wrist brace;

28                          iv.    reinstate Plaintiff to her previous work and education assignments at CMF;


     FIRST AMENDED COMPLAINT                                                                                    29
           Case 2:17-cv-01657-DMC Document 17 Filed 01/07/19 Page 31 of 31


 1                     v.     revoke the points added to Plaintiff’s classification score and the Rules Violation

 2                            Reports issued to Plaintiff in retaliation for her grievances and her lawsuit;

 3                    vi.     award points to Plaintiff’s classification score in accordance with what she

 4                            would have earned had she been allowed to continue her education and job

 5                            assignments; and

 6                    vii.    remove any and all incorrect pronouns (e.g. male pronouns) used to reference

 7                            Plaintiff in her CDCR medical and central files;

 8            b.     For injunctive relief declaring CDCR policies and practices regarding LGBTQI

 9                   housing and the non-disciplinary use of solitary confinement without consent as

10                   unconstitutional on its face and as applied to Plaintiff and other LGBTQI prisoners;

11            c.     For compensatory, general, and special damages, in an amount to be determined at trial;

12            d.     For punitive damages in an amount to be proven at trial;

13            e.     For reasonable attorneys’ fees and costs to Plaintiff pursuant to 42 U.S.C. Section 1988;

14                   and

15            f.     Such other relief as the Court finds appropriate in the interest of justice.

16

17   Dated: January 7, 2019                                Respectfully Submitted,

18

19
                                                           Felicia Medina
20                                                         Jennifer Orthwein
                                                           Kevin Love Hubbard
21                                                         MEDINA ORTHWEIN LLP

22                                                         Attorneys for Plaintiff Candice Crowder
23

24

25

26

27

28


     FIRST AMENDED COMPLAINT                                                                                   30
